Citation Nr: 1139008	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for loss of sense of taste and smell.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in June 2008.

The Board observes that the Veteran's December 2007 notice of disagreement and the statement of the case also listed a number of other issues.  However, the Veteran's substantive appeal expressly limited his appeal to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and for loss of sense of taste and smell.  Thus, the Board finds that the other issues omitted from the substantive appeal are not in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.202 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for loss of sense of taste and smell, and for bilateral carpal tunnel syndrome.

With regard to the claim for entitlement to service connection for loss of sense of taste and smell, the Veteran has stated that the onset of his symptoms was gradual and started in approximately 1967 or 1968.  The Veteran's statements describing the onset and duration of his claimed loss of sense of taste and smell is competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  In addition, the Board notes that the Veteran contends that this disability is related to his exposure to Agent Orange while stationed in Vietnam.

The Board notes that the Veteran has not been afforded a VA medical examination that specifically addresses the nature and etiology of this claimed loss of sense of taste and smell.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Because the Veteran has competently reported experiencing a continuity of symptomatology relating to his claimed loss of sense of taste and smell since service, the Board finds that a remand for a VA medical examination and medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome, the Board notes that the Veteran's claim includes entitlement based on a secondary service connection theory.  Specifically, the Veteran contends that his claimed bilateral carpal tunnel syndrome may be related to his service-connected residuals, injury, right hand, right thumb impairment with full thickness skin loss.  Under 38 C.F.R. § 3.310, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran was afforded a VA examination for his claimed bilateral carpal tunnel syndrome in October 2007.  The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome.  The examiner noted that the Veteran had a right thumb skin laceration in service that was caused by a window glass.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome was not caused by his in-service laceration of the right thumb.  The examiner's rationale was that the Veteran's in-service injury to his right thumb was far from the carpals area.

Unfortunately, the Board finds that the October 2007 VA opinion is inadequate, given that the examiner did not offer an opinion as to whether the Veteran's claimed disabilities have been aggravated by the service-connected right hand and right thumb disability.  Therefore, further action at the AMC/RO level is necessary to remedy this deficiency.  Thus, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, in light of the need to return the case for additional development, the AMC/RO should request and obtain any missing treatment records relevant to the appeal.  In this regard, the Board notes that VA received a statement from the Veteran in May 2007 that states that he was last treated at the Audie L. Murphy Hospital in either 1992 or 1993, and also states that he received treatment from facilities located in Aberdeen, Maryland, Ft. Devens, Massachusetts, and Kerrville, Texas.  Further, the Board notes that the Veteran reported that he received treatment from VA facilities located in Big Spring and Lubbock, Texas, during an August 1977 VA examination (for an unrelated disability).  The Board finds that these medical records may be relevant to the Veteran's claim.  The Board finds that the record is unclear as to whether these records are available, and whether the RO has taken all appropriate action to request and obtain these medical records.  The Board observes that the only outpatient VA treatment records associated with the claims file are from March 1993 to May 1993.  Therefore, in order to more fully address the Veteran's contentions, the Board is of the opinion that further efforts should be undertaken to obtain any missing treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical records.  38 C.F.R. § 3.159.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain any VA treatment records (not already of record) relevant to the appeal, specifically including records from (1) the South Texas Veterans Health Care System prior to March 1993 and since May 1993, (2) the Amarillo VA Health Care System, and (3) the West Texas VA Health Care System, as well as any additional facilities identified by the Veteran.  If any of the records are shown to be at a storage facility, a request should be made to the appropriate storage facility.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed loss of sense of taste and smell.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After examining the Veteran and reviewing the claims file, the examiner(s) should clearly report whether the Veteran currently has a disability or disabilities manifested by loss of sense of taste and/or smell.

If the Veteran has such disability or disabilities, the examiner(s) should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current disability manifested by loss of sense of taste and/or smell is causally related to the Veteran's active duty service or any incident therein, including due to exposure to Agent Orange?  If so, please clearly identify such current disability or disabilities.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed bilateral carpal tunnel syndrome.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right and/or left carpal tunnel syndrome is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right and/or left carpal tunnel syndrome is proximately due to or the result of his service-connected right hand and thumb disability?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right and/or left carpal tunnel syndrome has been aggravated by his service-connected right hand and thumb disability?

The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


